Citation Nr: 9903545	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for aggravation of sinusitis as a result of VA treatment in 
1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefit sought on 
appeal. 

The case was previously before the Board in August 1997, at 
which time it was Remanded to obtain additional treatment 
records and to afford the veteran a medical examination.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.


REMAND

When last before the Board, the case was remanded in August 
1997 to obtain an opinion as to whether it was at least as 
likely as not that the veteran had additional sinus 
disability as a result of his 1991 functional endoscopic 
sinus surgery.  While the requested examination was 
accomplished in March 1998, the Board finds that the opinion 
failed to sufficiently address the question at hand.  The 
physician indicated that endoscopic sinus surgery can cause 
scarring of the ostia and synechiae, which in turn can 
contribute to the decrease in mucociliary flow.  The examiner 
then stated "however, that is not the only factor in this 
patient's case.  While it did not cure his sinusitis 
problems, I do not think I can adequately determine that the 
sinus surgery was the cause of his persistent sinus 
infection.  At least as likely as a continuing etiology in 
his sinusitis, is the presence of allergies and the fact that 
he continues to smoke which in and of itself will diminish 
mucociliary flow."  The examiner further stated that "a 
large portion of his problem is the fact that he has ongoing 
chronic allergic rhinitis which contributes to poor 
mucociliary flow and obstruction of the sinus drainage 
paths."  The examiner also noted that the veteran was a 
smoker and had diabetes, which were believed to be factors in 
his ongoing sinus problems.  

It is apparent from the statement that that it was the 
physician's belief that there were several etiological 
factors, not related to the veteran's 1991 sinus surgery, 
that are involved in his ongoing sinus problems, and the 
physician did state that he was unable to adequately 
determine that the sinus surgery was the cause of the 
veteran's  persistent sinus infection.  This part of the 
opinion would not support the contended causal relationship.  
However, the examiner did indicate that the type of sinus 
surgery in question can result in scarring of the ostia and 
synechiae, which in turn can contribute to the decrease in 
mucociliary flow, and he opined that "at least as likely as 
a continuing etiology in his sinusitis, is the presence of 
allergies and the fact that he continues to smoke which in 
and of itself will diminish mucociliary flow."  This 
statement, by itself, could be construed as placing the 
evidence in equipoise.  

It is the Board's judgment that the requested opinion is 
rather conflicting in nature and that the physician who 
provided the opinion did not specifically state whether it 
was at least as likely as not (at least 50% certainty) that 
the sinus surgery caused additional disability.  

The Board stresses that for a disability to be regarded as 
"caused by hospital care, medical or surgical treatment" 
causation need not be, strictly speaking, to the complete 
exclusion of all others causes.  38 U.S.C.A. § 1151 (West 
1991).  Moreover, if the evidence relevant to the contended 
etiological relationship at issue is in equipoise, the 
benefit of the doubt doctrine is applicable, and the claim 
for compensation pursuant to 38 U.S.C.A. § 1151 for 
aggravation of sinusitis as a result of VA treatment in 1991 
must be granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board believes that further clarification is required 
before reaching a decision in this case.  Governing 
regulations provide that when, during the course of review, 
it is determined that further evidence or clarification of 
the evidence or correction of a procedural defect is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9 
(1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The veteran's claims file should be 
returned to the VA examiner who provided 
the March 26, 1998 examination, if 
available, for clarification of the 
examination report.  The physician should 
specifically opine whether it is at least 
as likely as not (at least 50% certainty) 
that the veteran developed additional 
sinus disability as a result of his 1991 
functional endoscopic sinus surgery.  The 
examiner should also note the extent of 
any additional sinus disability that was 
identified on the March 1998 examination.  
The claims file and an entire copy of 
this remand is to be provided to the 
examiner.  

2.  If the physician who performed the 
March 1998 examination is unavailable, 
the veteran must be scheduled for another 
sinus examination for the purpose of 
obtaining the requested opinion (whether 
it is at least as likely as not (at least 
50% certainty) that the veteran developed 
additional sinus disability as a result 
of his 1991 functional endoscopic sinus 
surgery).  The claims file and an entire 
copy of this remand is to be provided to 
that physician. 

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

5.  Thereafter, the RO must readjudicate 
the issue of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for 
aggravation of sinusitis as a result of 
VA treatment in 1991.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and provided the opportunity to 
respond thereto.

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review, if appropriate.  No action is 
required by the veteran until he receives further notice.  
The purposes of this remand are to procure clarifying data 
and to comply with the governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


